DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 6/22/22.
Examiner notes the previous identification of potentially novel subject matter in the office action dated 6/9/21.
	Claims 1, 8-12, and 15 have been amended.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/373257. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application encompass the same limitations as claims 1 and 2 of 16/373257, claims 8 and 9 of the instant application encompass the same limitations as claims 8 and 9 of 16/373257, and claims 15 and 16 of the instant application encompass the same limitations as claims 15 and 16 of 16/373257.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 8, and 15 describe a method comprising: logging census impressions based on users accessing media from network communications computing devices; receiving user-identified impression data corresponding to the user-identified impressions; determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions; determining a plurality of census impression counts associated with the census impressions based on the multipliers; and generating a report based on the census impression counts.  As such, the invention is directed to the abstract idea of estimating audience sizes and impression counts for different frequency intervals, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the claims recite additional technical elements including a “memory” for storing executable instructions, “processor circuitry” to execute the method, “cookies” to record data, various “networks” for transmitting data, a “database” for storing data, “database proprietors” to provide user information, “cookies” for accessing media and tracking access to media, and “servers” for sending/receiving data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
The aforementioned claims also recite additional functional elements that are associated with the judicial exception, including: transmitting cookies on a network, transmitting network communications to instruct computing devices to send other network communications to a server, and storing user-identified impression data.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment. 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
  Claims 2-7, 9-14, and 16-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the type of multipliers, what the impression counts represent, determining probability distributions, and storing audience data.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
Pursuant to Applicant’s request for the double patenting rejection to be held in abeyance, it has been maintained by the Examiner.
Applicant’s arguments regarding the sufficiency of the claims under 25 USC 101 are unpersuasive.
First, Applicant argues that the claims are not directed to an abstract idea, and that Examiner’s categorization of the claims as methods of organizing human activity and/or mathematical concepts is erroneous.  Examiner disagrees.  The claims represent a method of organizing human activity by estimating human audience sizes and determining impression counts to those users.  Not only is this measuring human activity through data collection, analysis, manipulation, and production of results based on the collection and analysis.  Furthermore, determining multipliers relating to a first probability distribution for the user-identified impressions, the multipliers based on census impressions, and determining the census impression counts associated with the census impressions based on the multipliers are all examples of organizing data through mathematical correlations.  See also Digitech v. Electronics for Imaging, 758 F.3d 1344 (Fed. Cir. 2014)).  For at least these reasons, the invention is directed to a judicial exception.
Next, Applicant argues that the claims are integrated into a practical application because they allegedly provide a solution to the technical problem of estimating or determining census impression counts for particular frequency intervals.  Examiner disagrees.  Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).
Examiner further notes that Applicant’s attempt to include the limitation “determination of the multipliers to improve a computational efficiency of the processor system by eliminating a need to directly solve for all probabilities in the second probability distribution” is entirely unpersuasive.  A method, like the claimed method, “that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs, LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). See Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350 (Fed. Cir. 2016) (collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016) (“classifying and storing digital images in an organized manner” was held to be an abstract concept).
Furthermore, Applicant has not persuasively shown that the claims solve a problem that “is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as the court held in DDR, 773 F.3d at 1257 (emphasis added).  Therefore, Examiner finds that Applicant does not advance any substantive arguments explaining how the claimed generic computer components aid the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method to improve the recited generic computer components. See MPEP § 2106.05(a).  Thus, Examiner finds that the independent claims do not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a).
Examiner further notes that there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Finally, Applicant alleges that the claims are eligible in view of the holding in DDR.  Examiner notes that the fact pattern present in the DDR Holdings case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is rooted in technology. 
Moreover, the Examiner notes the following excerpt from DDR Holdings (pages 22-23 of Opinion):
“We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued that its claims were “directed to a specific method of advertising and content distribution that was previously unknown and never employed on the Internet before.” 2014 WL 5904902, at *3. But this alone could not render its claims patent-eligible. In particular, we found the claims to merely recite the abstract idea of “offering media content in exchange for viewing an advertisement,” along with “routine additional steps such as updating an activity log, requiring a request from the consumer to view the ad, restrictions on public access, and use of the Internet." Id. at *5.
The ‘399 patent’s claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specific how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website.”
Thus, the “focus” of the claim is not “on the specific asserted improvement in computer capabilities” (Enfish, 822 F.3d at 1336), but rather on using the computer as a tool to implement the abstract idea in the particular field of monitoring and measuring impressions.
Next, Applicant argues that the claims amount to significantly more than the abstract idea, citing Bascom as persuasive authority.  Examiner disagrees.  
Examiner notes the following excerpt from Bascom (pages 12 and 14-17 of Opinion):
“We agree with the district court that filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behav-ior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" is an abstract idea that "is not meaningfully different from the ideas found to be abstract in other cases...involving methods of organizing human activity"); see also Content Extraction, 776 F.3d at 1347 (finding that "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" was an abstract idea because "data collection, recognition, and storage is undisputedly well-known" and "humans have always performed these functions"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organiz-ing information through mathematical correlations" is an abstract idea). An abstract idea on "an Internet computer network" or on a generic computer is still an abstract idea. See Intellectual Ventures I, 792 F.3d at 1368 n.2 (collecting cases).
“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is in-ventive by itself[…]However, we disagree with the district court's analy-sis of the ordered combination of limitations[…] the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”
Based on the decision detailed above, it is clear that the claims in Bascom were deemed eligible exclusively on the fact that the claimed solution was the combination of elements, and it was how those elements were all used together in combination relative to the state of the prior art as of the filing date that sufficiently moved the claims beyond an abstract idea itself or merely applying the abstract idea (i.e. filtering content) on a computer. 
Furthermore, any general allegation of patent eligibility because the instant claims may contain individual elements present in Bascom (e.g. filtering, profile, ISP server) would be non-persuasive and insufficient to constitute eligible subject matter, as the Court was clear the individual elements were routine and conventional and thus not inventive, and it was the combination of those elements that was the deciding factor on eligibility. 
Moreover, it is clear from the Bascom decision that the apparent improvement was not merely directed to the abstract idea itself (i.e. filtering content), but to the actual technology. However, such an improvement is not readily apparent in the instant case. In fact, the instant application does not parallel the fact patterns in Bascom at all, and more importantly, Applicant has failed to provide evidence on how the instant claims, and particularly the combination of the instant claimed elements, provide an improvement or solution to an existing technological process that can be considered some more than routine or conventional. 
Finally, generally speaking as it relates to Bascom, the Examiner notes that the ‘606 Patent of Bascom was directed towards technological processes of the late 1990's, and while the "inventive concept" was deemed patent eligible based on improving existing technological processes (as of the filing date), such an old and established improvement could now very well be considered routine and conventional relative to the current state of the art. Therefore, even if the instant case had an improvement paralleling that of Bascom (which the Examiner does not concede), the instant claims could still be deemed ineligible.
Finally, Examiner notes that the claims are replete with language that is indicative of intended uses and/or intended results of the method/system.  For example, claim 1 now recites “cause transmission of first network communications to be set on computing devices used to access media,” “ the cookies to facilitate tracking of accesses to the media,” “to instruct the computing devices to send third network communications to a second server,” “the third network communication to be indicative of the accesses to the media,” and determining multipliers “to improve a computational efficiency of the processor system by eliminating a need to directly solve for all probabilities in the second probability distribution.”  These limitations never affirmatively recite their intended functionalities, and (as currently written) merely constitute descriptive features that are afforded little to no patentable weight.  Similarly, they do not render the claims eligible under 101.  
For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                        



/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681